                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. MURPHY, ESQUIRE,                       :
Individually and on behalf of all others         :
similarly situated,                              :
                                                 :
                              Plaintiff,         :   CIVIL ACTION NO. 17-1239
                                                 :
       v.                                        :
                                                 :
OFFICE OF DISCIPLINARY COUNSEL,                  :
PAUL J. KILLION, ESQ., Chief                     :
Disciplinary Counsel, in his official capacity   :
and in his individual capacity; MICHAEL          :
GOTTSCH, ESQ., in his official capacity          :
and in his individual capacity; RICHARD          :
HERNANDEZ, ESQ., in his official                 :
capacity and in his individual capacity;         :
ANTHONY SODROSKI, ESQ., in his                   :
official capacity and in his individual          :
capacity; MARK GILSON, ESQ., in his              :
official capacity and in his individual          :
capacity; STEWART L. COHEN, ESQ., in             :
his official capacity and in his individual      :
capacity; DION RASSIAS, ESQ., in his             :
official capacity and in his individual          :
capacity; JANE G. PENNY, ESQ., in her            :
official capacity and in her individual          :
capacity; JERRY LEHOCKY, ESQ., in his            :
official capacity and in his individual          :
capacity; DAVID FITZSIMONS, ESQ., in             :
his official capacity and in his individual      :
capacity; BRIAN CALI, ESQ., in his               :
official capacity and in his individual          :
capacity; and THE DISCIPLINARY                   :
BOARD OF THE SUPREME COURT OF                    :
PENNSYLVANIA,                                    :
                                                 :
                              Defendants.        :
                                                     ORDER

        AND NOW, this 30th day of September, 2019, after considering: (1) the second amended

complaint filed by the pro se plaintiff, Robert J. Murphy (“Murphy”), Doc. No. 36; (2) the motion

to dismiss the second amend amended complaint filed by the defendants, The Office of

Disciplinary Counsel (“ODC”), The Disciplinary Board of the Supreme Court of Pennsylvania

(“Disciplinary Board”), Paul J. Killian, Esquire (“Killion”), 1 Michael Gottsch, Esquire

(“Gottsch”), Richard Hernandez, Esquire (“Hernandez”), Anthony Sodroski, Esquire

(“Sodroski”), Mark Gilson, Esquire (“Gilson”), Stewart L. Cohen, Esquire (“Cohen”), Dion

Rassias, Esquire (“Rassias”), Jane G. Penny, Esquire (“Penny”), Jerry LeHocky, Esquire

(“LeHocky”), David Fitzsimons, Esquire (“Fitzsimons”), and Brian Cali, Esquire (“Cali”), Doc.

Nos. 38, 39; (3) Murphy’s response in opposition to the motion to dismiss, Doc. No. 40; (4)

Murphy’s motion for a temporary restraining order and a preliminary injunction, Doc. No. 42; (5)

the defendants’ brief in opposition to the motion for a preliminary injunction, Doc. No. 43; and (6)

the parties’ status update letters, Doc. Nos. 45, 46; and, for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

        1.       The motion to dismiss (Doc. No. 38) is GRANTED IN PART and DENIED IN

PART as follows:

                 a.       The motion to dismiss, to the extent that the defendants argue that this court

        must abstain from exercising jurisdiction over this matter pursuant to Younger v. Harris,

        401 U.S. 37 (1971), is GRANTED insofar as the defendants contend that the court must

        abstain from presiding over Murphy’s claims for injunctive and declaratory relief, but




1
  Murphy incorrectly spells this defendant’s name in the second amended complaint. The court uses the proper spelling
in this order.

                                                         2
DENIED insofar as the defendants claim that the court should abstain over Murphy’s

claims for damages;

       b.      The motion to dismiss, to the extent that the defendants argue that this court

lacks jurisdiction over Murphy’s constitutional claims against the ODC, Disciplinary

Board, and the individual defendants in their official capacities because of their Eleventh

Amendment immunity, is GRANTED and those claims are DISMISSED WITHOUT

PREJUDICE;

       c.      The motion to dismiss, to the extent that the defendants argue that absolute

prosecutorial immunity bars Murphy’s claims against Killion, Gottsch, Hernandez,

Sodroski, and Gilson is GRANTED only as to those claims asserted in the second amended

complaint relating to conduct by these defendants following the initiation of formal

disciplinary proceedings in December 2016;

       d.      The motion to dismiss, to the extent that the defendants argue that quasi-

judicial immunity bars the claims again Cohen, Rassias, Fitzsimons, Cali, LeHocky,

Penny, Killion, Gottsch, Hernandez, Sodroski, and Gilson, is GRANTED;

       e.      The motion to dismiss, insofar as the defendants argue that judicial

immunity bars the claims against Cohen, Rassias, Fitzsimons, Cali, LeHocky, and Penny,

is DENIED AS MOOT as these defendants are protected by quasi-judicial immunity;

       f.      The motion to dismiss, insofar as the defendants argue that Murphy has

failed to state a claim for relief for a violation of the First, Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution, is GRANTED and those claims are

DISMISSED; and




                                         3
              g.      The motion to dismiss, insofar as the defendants argue that they are immune

       from liability for any state law claims under 1 Pa. C.S. § 2310, is DENIED because Murphy

       has not asserted any state law claims;

       2.     The second amended complaint is DISMISSED and Murphy is DENIED leave to

file a third amended complaint;

       3.     The motion for a temporary restraining order and a preliminary injunction (Doc.

No. 42) is DENIED; and

       4.     The clerk of court shall mark this matter as CLOSED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith _
                                                    EDWARD G. SMITH, J.




                                                4
